ORDER
This is a libel suit wherein the plaintiffs have petitioned for certiorari to review a Superior Court judge’s order denying their motion to stay all proceedings in this civil action until certain related federal criminal proceedings have concluded. The defendants on their part have appealed a second judge’s order staying the proceedings below pending action on the petition for cer-tiorari. After carefully considering the memoranda submitted by the parties, we hereby direct that the following order shall enter:
(1) The petition for writ of certiorari, petitioners’ motion for stay, and the request for oral argument, are denied.
(2) In light of our disposition of the petition for certiorari, the defendants’ appeal is dismissed as moot.